Citation Nr: 0823717	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-39 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for residuals of a laparoscopic inguinal 
herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.

This claim stems from a laparoscopic herniorrhaphy perform by 
VA in July 2003 which resulted in additional disability.  
Benefits were granted under the provisions of 38 U.S.C.A. 
§ 1151 in December 2004 and a 30 percent rating was assigned 
as analogous to inguinal hernia and chronic epididymo-
orchitis.  The veteran now challenges the current disability 
rating.

During the pendency of the appeal, the veteran also claimed 
additional disability under the provisions of § 1151 for a 
low back disorder as a result of the same procedure.  In 
April 2006, the RO denied the claim.  It appears that the 
notice of disagreement (NOD), although signed in August 2006, 
was not timely filed, having been received by VA in October 
2007.  Therefore, the April 2006 rating decision is 
considered final.  

If the veteran desires to challenge the timeliness of the 
NOD, or file a claim based on new and material evidence, he 
should do so with specificity at the RO.  As the issue of a 
low back disorder is not before the Board, it will not be 
addressed at this time.

Finally, the Board notes that the veteran has submitted 
medical evidence and written statements since the case was 
certified for appeal.  This evidence was received after the 
last RO review.  The Board has, accordingly, reviewed the 
additional evidence but finds that the medical evidence is 
either duplicative of evidence already considered or not 
relevant to the claim.  

Moreover, the statements are essentially identical to 
assertions that he has made during the course of the appeal.  
Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question. 


FINDING OF FACT

For the entire time on appeal, the veteran has demonstrated 
symptoms of atrophy, pain, and orchalgia of the left 
testicle; constant albuminuria with some edema, decrease in 
kidney function, diastolic blood pressure of 120 or more, and 
severe paralysis of the ilio-inguinal nerve have not been 
shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a laparoscopic inguinal herniorrhaphy have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.114, 4.115a, Diagnostic Codes (DCs) 7338, 7523, 7525, 
8530 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

In the present case, the veteran underwent a laparoscopic 
inguinal herniorrhaphy in July 2003.  As a result of the 
surgery, he states that his left testicle is painful and 
atrophic.  The service-connected herniorrhaphy residuals are 
currently rated as 30 percent disabling under DC 7338-7525 as 
analogous to inguinal hernia and chronic epididymo-orchitis.  
38 C.F.R. §§ 4.114, 4.115b, 4.201 (2007).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  38 C.F.R. § 4.115a 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  

Because the areas of dysfunction described in 38 C.F.R. § 
4.115a do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  Pursuant to DC 7525, 
chronic epididymo-orchitis is rated as a urinary tract 
infection.  See 38 C.F.R. § 4.115a.

In order to warrant a rating in excess of 30 percent for 
residuals of a laparoscopic inguinal herniorrhaphy, the 
evidence must show the following: 

*	Poor renal function, constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension is at least 40 percent disabling under DC 
7101 (60 percent under 38 C.F.R. § 4.115a for urinary 
tract infection rated as renal dysfunction); or
*	Large, postoperative, recurrent inguinal hernia, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable (60 percent under 
DC 7338).

The Board has reviewed the record and finds that the evidence 
does not demonstrate symptomatology consistent with the 
criteria for a disability rating in excess of 30 percent.  

First, the evidence does not show constant albuminuria, 
decrease in kidney function, or hypertension demonstrated by 
diastolic pressure predominantly 120 or more.  Specifically, 
July 2003, October 2003, November 2003, and August 2004 VA 
treatment reports indicate diastolic blood pressure of no 
greater than 77.  Further, a June 2004 intravenous pyelogram 
(IVP) examination indicated normal findings.  

Although the claims file does not contain an examination of 
the veteran's urine expressly ruling out albuminuria or a 
decrease in kidney function, the Board notes that he refused 
a urine analysis on August 2003.  Based on the available 
evidence, the Board finds that the criteria for a 60 percent 
rating under 38 C.F.R. § 4.115a have not been met.  
Therefore, a disability rating in excess of 30 percent under 
38 C.F.R. § 4.115a is not warranted.

Next, the Board finds that the evidence does not demonstrate 
a large, postoperative, recurrent inguinal hernia.  In fact, 
the evidence of record does not show the presence of any 
recurrent hernia, the threshold criteria for a rating under 
DC 7338.  Therefore, a 60 percent rating under this provision 
is not warranted.   

The Board has also considered the application of additional 
ratings under other applicable diagnostic codes.  
Specifically, DC 7523 provides for a noncompensable (0 
percent) rating for complete atrophy of one testicle and a 20 
percent rating for complete atrophy of both testicles.  

While the veteran has been diagnosed with atrophy of the left 
testicle, the atrophy has not been shown to be complete.  A 
December 2003 ultrasound revealed only a slightly atrophied 
left testicle.  Further, the evidence does not support a 
completely atrophic right testicle.  Notably, the ultrasound 
examiner in December 2003 did not identify any atrophy of the 
right testicle.  

Moreover, a private physician noted that the right scrotum 
appeared to be normal with a normally palpated right 
testicle.  For these reasons, a separate compensable rating 
under DC 7523 for complete atrophy of either or both testes 
is not warranted. 

Next, the Board finds that the evidence does not demonstrate 
severe to complete paralysis of the ilio-inguinal nerve that 
would warrant a separate 10 percent rating under DC 8530.  
While a December 2003 VA treatment report indicated possible 
nerve entrapment, the December 2003 ultrasound did not 
confirm such findings.  

Further, while possible nerve entrapment was noted, the 
medical evidence of record does not identify any nerve 
paralysis, much less any severe or complete paralysis of the 
ilio-inguinal nerve.  Therefore, because severe and complete 
paralysis of the ilio-inguinal nerve is not shown, a separate 
compensable rating under DC 8530 is not warranted. 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
inguinal disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  

In this case, VA treatment records indicate that the veteran 
has not been hospitalized since he underwent laparoscopic 
inguinal herniorrhaphy in June 2003.  Further, he was 
unemployed at the time of his surgery, having to been found 
unable to work and permanently and totally disabled due to 
his service-connected PTSD (the Board notes a 100 percent 
disability rating was granted in March 2001 for these 
reasons).  Therefore, the Board finds that his inguinal 
disability has not caused marked interference with employment 
beyond that already contemplated by the rating criteria.  

In the absence of such factors such as frequent 
hospitalization and marked interference of employment, the 
Board finds that the requirements for an extraschedular 
evaluation for his inguinal disability under the provisions 
of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 30 percent, the Board is unable to grant 
the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in March 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  

Moreover, the veteran's claim arises from his disagreement 
with the initial evaluation following the grant of benefits 
pursuant to 38 U.S.C.A. § 1151.  Courts have held that once a 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service treatment records and VA 
treatment records.  He has provided private medical records 
and statements on his behalf.  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Therefore, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001). 


ORDER

A disability rating in excess of 30 percent for residuals of 
a laparoscopic inguinal herniorrhaphy is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


